

116 HR 1016 IH: Pay Workers What They've Earned Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1016IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Horsford (for himself and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 31, United States Code, to reimburse employees of the Federal Government and the
			 District of Columbia, Federal contractors, and the States for certain
			 costs incurred as a result of a Government shutdown, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Pay Workers What They've Earned Act. 2.Reimbursement for individuals affected by Government shutdownsSection 1341 of title 31, United States Code, as amended by the Government Employee Fair Treatment Act of 2019, is further amended by adding at the end the following:
			
				(d)
 (1)In this subsection— (A)the term covered employee means—
 (i)any employee of the United States Government or of a District of Columbia public employer furloughed as a result of a covered lapse in appropriations;
 (ii)any excepted employee who is required to perform work during such lapse; and (iii)any contractor with the Federal Government (or an employee of such contractor) placed on unpaid leave as a result of such lapse;
 (B)the term shutdown cost means any cost incurred by a covered employee as a direct result of a covered lapse in appropriations, including expenses for loans and credit cards, and any fees, fine, or interest resulting from the employees inability to make payments as a direct result of a loss in salary due to such lapse;
 (C)the terms covered lapse in appropriations, District of Columbia public employer, employee, and excepted employee have the meaning given those terms in subsection (c); and (D)the term State means any of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States, and includes Indian Tribes.
						(2)
 (A)With respect to the covered lapse in appropriations beginning on or about December 22, 2018, each covered employee shall be paid for any shutdown cost at the earliest date possible after the date of enactment of this subsection, and subject to the enactment of appropriations Acts ending the lapse.
 (B)With respect to any other covered lapse in appropriations of a duration of 14 days or longer, any covered employee shall, subject to the availability of appropriations, be paid for any shutdown cost at the earliest date possible after the lapse in appropriations ends.
						(3)
 (A)Any State that makes an expenditure of State funds for payments for assistance programs that would be, but for a covered lapse in appropriations of a duration of 14 days or longer (including the lapse described in subparagraph (A)), provided by the Federal Government shall be reimbursed for such payments not later than 90 days after the lapse in appropriations ends.
 (B)This paragraph shall not apply to any State expenditure with respect to which reimbursement is provided by the Federal Government under any other provision of law, including unemployment compensation.
						(4)
 (A)In order to receive reimbursement under paragraph (2) or (3), a covered employee or State (as the case may be) shall submit an application to the Secretary of the Treasury, in such form and manner as the Secretary deems appropriate, not later than 1 year after the applicable lapse in appropriations ends.
 (B)The Secretary shall determine what documentation shall be included with such an application to verify the shutdown costs or expenditure submitted by a covered employee or a State, respectively.
 (C)Upon approval by the Secretary, reimbursement shall be provided to the covered employee or State, consistent with the requirements of this subsection.
						(5)
 (A)There is established in the general fund of the Treasury a fund, to be known as the Reserve Fund for Employees Affected By Government Shutdowns (in this paragraph referred to as the Fund), which shall consist of amounts appropriated into the Fund after the date of enactment of this subsection.
 (B)Subject to the availability of appropriations, amounts in the Fund shall be available for purposes of paying the shutdown costs of any covered employee during a covered lapse in appropriations beginning after the lapse referred to in paragraph (2)(A)..
		